Exhibit 10.2
Fiscal Year 2009 BioMeasurement Division Management Bonus Plan
of Hutchinson Technology Incorporated
     We have a fiscal year 2009 management bonus plan that covers executive
officers and certain other management-level employees of our BioMeasurement
Division. The plan is designed to create an incentive for management of our
BioMeasurement Division to achieve goals that our board of directors believes
align with the interests of our long-term shareholders. The plan design includes
an annual corporate financial goal as well as additional division strategic
goals. Individual bonus targets, expressed as a percentage of base salary, are
approved for all executive officers by our board of directors upon the
recommendation of the board’s compensation committee.
     Fifty percent of the bonus target is dependent on our achievement of an
annual corporate financial goal, which is set giving consideration to both near-
and long-term financial performance. For fiscal year 2009, earnings before taxes
(EBT) will be the corporate financial goal. The award amount to be paid based on
EBT is determined based on whether actual EBT for the fiscal year is above
(subject to a ceiling, above which no further amounts are awarded) or below
(subject to a floor, below which no amounts are awarded) the pre-established
goal for EBT. In addition, a pre-established minimum threshold EBT must be
achieved in order for our chief executive officer and chief financial officer
(both of whom participate in this plan) to receive any bonus amount for fiscal
year 2009.
     The remainder of the bonus target is dependent on achievement of certain
division strategic goals in the areas of market penetration and revenue. As with
the corporate financial goal, the award amount to be paid based on these
strategic goals is subject to a ceiling (above which no further amounts are
awarded) and a floor (below which no amounts are awarded) in relation to
achievement of pre-established thresholds. Fifty percent of the annual cash
incentive opportunity for executive officers who provide corporate support to
both of our business divisions is based on the achievement of division strategic
goals, divided equally between the strategic goals established by this plan and
by our Fiscal Year 2009 Disk Drive Components Division Management Bonus Plan.
     The decision to pay bonuses is made annually by our board of directors upon
the recommendation of the compensation committee of our board. Bonuses are paid
in cash in the first quarter of the following fiscal year. The actual total
bonus amount paid to any participant may not exceed 200% of the participant’s
bonus target, and the actual total bonus amounts paid to all participants under
this plan and under our Fiscal Year 2009 Disk Drive Components Division
Management Bonus Plan may not exceed 25% of actual EBT for the fiscal year.

 